      Case 3:20-cv-00389-DPM Document 30 Filed 05/04/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

CLAYTON M. JACKSON
Reg. #02682-509                                             PLAINTIFF

v.                      No: 3:20-cv-389-DPM

BRENT COX, Jail Administrator,
Greene County Jail; JAMES GLENN,
Sergeant, Greene County Jail; CODY
KELLEY, Detention Officer, Greene
County Jail; JEREMY HAMMONS,
USMS; and WESLEY MASSING,
Detention Officer, Greene County Jail                   DEFENDANTS

                            JUDGMENT
     Jackson's complaint is dismissed without prejudice.




                                       D.P. Marshall Jr.
                                       United States District Judge
